Case 2:20-cv-17849-MCA-LDW Document 1-1 Filed 12/02/20 Page 1 of 5 PageID: 13




            Exhibit A
CHA~l::0
       Case 2:20-cv-17849-MCA-LDW
SAPPHIRE
                        -                    Document
                           Mllll$Qe your account
                       ~ www.~.oom/creditcarcls
                                                 online: 1-1 Filed   12/02/20 Page
                                                             Customer Service:
                                                             1-800-~·7970
                                                                               Mobile:2 Download
                                                                                         of 5 PageID:
                                                                                                1he
                                                                               Chase Mobile•app today
                                                                                                      14
                                                                                                         I
                                           ..
RESERVE.

                                           NewBaance



                                           ..
               December2019                                              ULTIMATE REWARDS®
     s     M      T    w     T    F    s                                 SUMMARY
                                           M n mumPaymentDue
           2     3 4 5 6 7                                                Prevous ponts baance
     8     9     10 11 12 13 14                                           + 3 Ponts per$1 earnedon trave                  -
                                           PaymentDueDate                 + 3 Ponts per$1 earnedon d n ng                 •
     15 16 17 18 19 20 21                                                 + 1 Pont per$1 on a otherpurchases
                                           12/27/19
     22 23 24 25 261128                                                  Total points available for
     29 30 31 1 2 3                    4
     5     6      7     8    9   10 11
                                                                          redemption                              --
                                                                         start redeemngtOday.v st u t mateRewards®at
                                                                         www.utmaterewards.com
 Late PaymentWarning: If we do not receveyourm n mum
 paymentbythe date stedaoove.you mayhaveto paya atefee of
 up to $39.00.                                                           Earn3X po nts on trave wordwde mmedatey anerearnng your
                                                                         $300annuatrave credt. P us. earn3X po ntson d n ng at
                                                                         restaurantswordwde fromfast casuato f ne d n ng.

 ACCOUNT SUMMARY
 Account Number: 4147 2022 8965 2594
 Prevous Baance
 Payment.Credts
 Purchases                                               +

 CashAdVances                                                   $0.00




                                                             ..
 BaanceTransfers                                                $0.00
 FeesCharged                                                    $0.00




                                                             ...
 InterestCharged                                             ±911111
 New Balance




                                                             ..
 Openng/Cosng Date                              11/03/19- 12/02/19
 Credt AccessL ne
 AVaabeCredt
 CashAccessL ne
 AVaab e for cash
     Past Due Amount                                            $0.00
     Balanceover the Credit Access Line                         $0.00




 YOUR ACCOUNT MESSAGES
 Wehopeyouenjoya the benefts yourcardhasto offerandwe apprecate yourbusness.Yourannua membersh        p fee n the amountof
 $525.00w be b ed on 0210112020:rnere  s a transacton fee for eachba ancetransferandcashadvancen the amountof 5.00%or
 $5.00mn mumperba ancetransferand5.00%or $1 o.oomn mumpercashadVancEP           easeseethe Annua RenewaNotce secton of
 yourstatementd sc osuresfor more nformaton.




 0000001       S33339 D 12                  N   Z   02   19/12/02       Page103
 0511

                                 This Statementis a Facsimile- Not an original
~I         I A        ~r-             111111,
         Case 2:20-cv-17849-MCA-LDW Document 1-1 Filed 12/02/20 Page 3 of 5 PageID: 15
To contact us regarding your account:
         In U.S.for Customer Seiv1ce
         Specialist    1·800-436-7970                                                                                                ~:~~~
                                                                                                                                       +·:~·-
         Spanish       1·800-436-7970
         Pay by phone1·800-436-7958                   Send Inquiries to:                      Mail Payments to:                      Visit Our Website:
         International 1-614-nG-7050                  P.O. Box 15298                          P.O. Box 1423                          www.chase.con\lcredi1cards
         We acceptoperatorrelay calls                 Wiming100, DE 19850-5298                Charlotte, NC 28201-1423




  lnlormallonAboutYourAccount                                                        transaction
                                                                                               for someaccounts.PleaseseeyourAccountAgreement
                                                                                                                                            lor lnlormalion
                                                                                     aboutthesetees.
  MakingYour Payments:The amountof your paymentsllould be at leastyour
  minimumpaymentdue,payableIn U.S.dollarsanddrawnon or payablethrougha               Weaddtransactions
                                                                                                     andfeesto yourdailybalanceno earlierlhan:
  U.S.financialinstitutionor theU.S.branchof a foreignfinancialinstttution.Youcan
  paydownbalancesfasttlf by payingmorethanthe minimumpaymentor lhe total                   t. thedateof thetransa.ction
                                                                                                                      -tor newpurchases,
                                                                                                                                      balancetransfers,overdraft
  unpaidbalance  on youraccount.                                                             advances,
                                                                                                    cashadvances,
                                                                                                               or MyChaseLoans;

  Youmaymakepayments     electronically
                                     throughourwebstte  or by oneof our customer           2. the datethe payeedepositsthe check- tor new cashadvancechecksor
  servicephonenumbersabove.In usinganyol thesechannels,     youareaulhorlzlngus               balancetransferche<:ks;
  to wtthdrawfundsas a one-timeelectronicfundstransferfrom your bankaccount.               3. thedaleof a relatedtransaction,
                                                                                                                            thedatetheyarepostedtoyouraccount,or
  In our automated phonesystem,this authorization
                                                Is providedviaentryol a personal              thelastdayof thebillingcycle,whicheverwe maychoose- lor tees
  identificali:>n
                number.Youmayrevokethisauthorizati:>n by cancellingyourpayment
  throughour webstteor customerservicetelephonenumberspri:>rto the payment      HowToAvoidPayinglnleresl OnPurchases:       Yourduedatewill be a minimumof 21
  processing.If we receiveyour completedpaymentrequestthroughone of these       daysalterthecloseol eachbillingcycle.If you payyouraccount(or InterestSaving
  channelsby 11:59p.m.EasternTTme,   we will c,edityour paymentas of that day.ttBalance)in full eachbillingperiodby thedateandtimedue,no interestis charged
  we receiveyourrequestafter 11:59p.m.EasternTime,we will credityour payment    on newpurchases   monthto month.Also,wewill no!Imposeinterestchargeson any
  asof thenextcalendarday.II you specifya futuredalein yourrequestwe willcredit portionol a purchasebalanceyourepaywhilethat balanceis soojectto an interest-
  yourpaymentasof thatday.                                                      tree period.Subjectto any interest•lreeperiodtor new purchases,   we will begin
                                                                                charginglnlereslfrom lhe datea transaction(Includingany balancetransfer,cash
  If you payby regularU.S.mail 10the Payments    addressshownon this statement, advanceor overdraftadvance),fl!<!or interestchargeis addedto yoll' dailybalance
  wrtteyour accountnumberon yourcheckor moneyorderandincludethe payment until your accountIs paid In full. Becausewe applypaymentsIn excessof your
  couponIntheenvelope.   Oonol sendmorethanonepayme,,tor couponperenvelope. minimumpaymentfirstto higherratebalances,         youmaynotbeableto avoidinterest
  Do not staple,clip or tapethedocuments.Donot includecorrespondence.   Do not  chargeson newpurchases    if you haveanotherbalanceata higherinterestrateunless
  sendcash.If we receiveyour properlypreparedpaymenton anydayby 5 p.m.local youpayyourbalance(orInterestSavingBalance)          In full eachmonth.
  lime at our Payments  addresson lhis statement,we willcredit10youraccountthat
  day.If your paymentis receivedafter5 p.m.localtime atour Payments  addresson  CreditLlmll: tt youwant  to inquireaboutyour options to helppreventyouracco111t
  thisstatement,we will credi It to youraccountasof lhenextcalendarday.         from exceeding  yourcreditlimh, pleasecall thenumberon thebackof yourcard.
  Forallotherpaymentsor for anypaymenttypeabovefor whichyoudo notfollowour           WhalToDo If YouThinkYouFindA MlslakeOnYourStalement:If youthinkthere
  paymentinstructions,
                    credttingof yoll' payments
                                             maybedelayedtor up to 5 days.           Is an erroron your statement,writeto us on a separatesheetal CustomerService,
                                                                                     P.O.Box15299,Wilmington,DE19850-5299.
  AccounllntormallonReported  ToCredi!Bureau:  We mayreportInformationabout
  yourAocountto creditbureaus.Latepayments,missedpaymentsor otherdefaults            In yourletter,giveus thefollowinginformation:
  onyourAccountmaybe reflectedin yourcreditrepon.If youthinkwe havereponed
                                                                                           • Accountinformation:YournameandAccountnumber.
  Inaccurate
           informationto a credi boreau,pleasewrite 10us at ChaseCardServices
  P.O.Box15369,Wilmington,OE19850·5369.                                                    • Dollaramount:Thedollaramountof thesuspectederror.
  ToServiceAnd ManageAny 01 YourAccount(s):Whenyou give us your mobile                   • Descriptionof Problem:If youthink thereIs an erroron your bill,describe
  phonenumber,we haveyour permissionto contactyou at that numberaboutall                   whatyoubelieveis wrongandwhyyoubelievett Is a mistake.
  yourChaseor J.P.Morganaccounts.Yourcoosenlallowsus to usetext messaging,
  aniticial or prerecordedvoice messagesand automaticdialing technologytor          You roost contactuswilhin 60 daysaftertheerrorappeared     on yourstatement.
  intonmational  and accountservicecalls,but not tor telemarketing or salescalls.tt Youm.,stnotify us of any potentialerrors In writing.Youmaycall us or notify us
  mayIncludecontactfromcompanies     workingon our behalfto serviceyouraccounts. electronicaly,   but it youdowe arenotrequiredto investigate  anypotentialerrorsand
  Messageand dataratesmay apply.Youmaycontactus anytimeto changethese youmayhaveto paytheamountin question.
  preferences.
                                                                                    Whileweinvestigate    whetheror not therehasbl!<lnan error,thefollowingaretrue:
  AuthorizationToConvertYourCheckToAn ElectronicTranslerDebit:Whenyou
  providea checkas payment,you authorizeus eitherto useInformationfrom your              • Wecannottry to collectlhe amountInquestion,  or reportyou asdelilquenton
  checkto makea one-timeelectroniclund lranslerfrom youracco111t      or to process        thatamount.
  thepaymentas a check.Yourbankaccountmaybedebttedas soonasthe sameday
  we receiveyourpayment.Youwill notreceiveyourcheckbackfrom yourInstitution.             • ThechargeIn quesllonmayremainon yourstatement,         andwe maycontinue
                                                                                           to chargeyou intereston that amount.But,if we determinethat we madea
  Condlllonal  Paymenls: Anypaymentcheckor othertonmof paymentthatyou send                 mistake,you will not haveto paytheamountIn questlooor any interestor
  us for lessthanthelull balance duethatis marked"paidInfun•or containsa similar           otherfeesrelatedto thal amount.
  notation,or that you otherwisetenderin full satisfactionof a disputedamount,
  mustbe sentto CardServices,P.O.Box 15049,Wilmington,DE 19850-5049.            We       • Whileyoudo nothaveto paytheamountInquestion,youareresponsible           for
  reserveall our rightsregardingthesepayments(e.g.,1111   ls determinedthereIs no          the remainder   of your balance.
  validdisputeor ii anysuchcheckis receivedat anyotheraddress,we mayaccept               • Wecanapplyanyunpaidamountagainstyour credllllmll.
  thecheckandyou will still owe any remainingbalance).We mayrefuseto accept
  anysuchpaymentby returningit to you, not cashingit or destroyingIt. All other     YourRlghls II YouAre DlssetisliedWith YourCredil CardPurchases:If you are
  payments   that you makeshouldbe sentto the re<Jular  Paymentaddressshownon       dissatisfiedwiththegoodsor servicesthalyouhavepurchased       withyourcreditcard,
  this statement.                                                                   andyou havetriedIngood faithto coriectlhe problemwith themerchant,you may
                                                                                    havetherightnot to paythe remainingamountdueon the purchase.
  AnnualRenewalNotice:II your AooountAgreementhas an annualmembel$hlp
                          tor it even/yearyour Accoun1is open.Wewill addyour
  fl!<!,you are responsible                                                         TouseIlls right,all ol thefolowlng mustbetrue:
  annualmembership    feetoyourmonthlybillingstatementoncea year,whetheror not
                                                                                          1.Thepurchase    musthavebeenmadeInyourhOmestateor within t 00 miles
  you useyouraccount.Yourannualmembership       teewill be addedto your purchase
                                                                                            of your currentmaiing address,and the purchasepricemust havebl!<ln
  balanceandmayincurinterestTheannualmembership         teeis no1rref111dableunless
                                                                                            morethan$50. (Note:Neitherof thesearenecessary        if your purchasewas
  you notifyus thatyouwishto closeyouraccountwithin30 daysor onebillingcycle
                                                                                            basedon anadvertisement     we mailedto you,or if we ownthecompanythat
  (whicheveris less)afterwe providethestatementon whichtheantlralmembership
  feeis billed.Yourpaymentof the annualmembership      leedoesnot affectom rights           soldyouthe goodsor services.)
  to closeyourAccountand to limtt yourrightto maketransactionson yourAccount.              2. Youmusthaveusedyourcreditcardtor thepurchase.Purchases
                                                                                                                                                   madewith
  If yourAccountis closedby youor us, theannualmembership  feewill no tongerbe                cashadvancestrom anATMor with a checkthat accesses
                                                                                                                                               yourcredttcard
  billedto yourAccount.                                                                       Accountdo notqual~y.
  catculalionOf BalanceSubjectTo lnteresl Rate:Toligure your periodicinterest              3. Youmustnotyet havetully paidtor the purchase.
  chargesfor eachbilling cycle whena daily peri:>dicrale(sJapplies,we use the
  dailybalancemethod(includingnewtransactioos).    Tofigureyour periodicinterest     If allof thecriteriaabovearemetandyouarestilldlssatlsfied
                                                                                                                                             withthepurchase,
                                                                                                                                                           contact
  chargesfor eachbillingcyclewhena monthlyperiodicrate(s)applies,we use the          us in writingat Customer   Service,P.O.Box15299,Wilmington,DE19850·5299.
  averagedaily balancemethod(ilcluding new transactions).Foran eJ<l)lanati:>not      Whilewe investigate,
                                                                                                        the samemies applyto the disputedamountas discussed
  eMer method,or questionsabouta particularinterestchargecalculationon your          above.Alterwellnlshour investigation,
                                                                                                                        we will tell you our decision.Al that point,If
  statement,pleasecall usat lhetoll freecustomerservicephonenumberlistedabove.       we thinkyoo oweanamo111t  andyou do notpaywe ,nayreportyou as delinquent.
  We calculateperiodicinterestchargesseparatelyfor eachfeature(for example,
  purchases,balancetranslers, cash advancesor overdratt advances).These
  calculationsmaycombinedifferentcategories  with thesameperiod,:rates.Variable
  rateswill varywith tl-.i rrrarl<et
                                  basedon the PrimeRateor suchIndexdescribed
  In your AccountAgreement.ThereIs a transactionfee lor eachbalancetransfer,
  cashadvance,  or checktransactionin theamountstatedin yourAccountAgreement.
  ThereIs a foreigntransactionfee of 3% of the U.S.dollaramountof anyforeign
                                                                                                                                                         MA042520t9
CHASED
SAPPHIRE
RESERVE~
                                •
       Case 2:20-cv-17849-MCA-LDW           Document
                           Manageyour account     onllne:
                           www.chase.com/credilcards
                                                          1-1 Filed  12/02/20
                                                              Customer  Service:
                                                              H100·436· 7970
                                                                                 Page
                                                                                  Mobile:4 Download
                                                                                  c~
                                                                                            of 5 PageID:
                                                                                                 I  the
                                                                                         Mobie•app today
                                                                                                         16




  ACCOUNT ACTIVITY
    Date of
  Transact on                       Merchant Name or Transact on Descr pt on                         $ Amount

  PAYMENTS AND OTHER CREDITS
  11/12             AMZN Ml<tpus Amzn.com/b     WA
  11/13             Payment Thank You • B Pay servce
  11/19             Payment Thank You • B Pay servce
  11/20             Payment Thank You • B Pay servce
  11/21             Payment Thank You • B Pay servce



  11/02
  11/03
  11/05
  11/05
  11/08
  11/10
  11/10
  11/10
  11/10
  11/11
  11/11
  11/13
  11/13
  11/15
  11/15
  11/17
  11/17
  11/19
  11/19
  11/20
  11/21
  11/19
  11/20
  11/23
  11/23
  11/23
  11/23
  11/27
  11/27
  11/27
  11/28
  11/28
  11/29

  INTEREST CHARGED
  12/02             PURCHASE INTEREST CHARGE
                        TOT AL INTEREST FOR THIS PERIOD



                                                2019 Totals Year-to-Date
                                                                                                       .-.
                                Tota fees charged n 2019
                                Tota nterest charged n 2019
                                Year-to-date tota s oo not ref ect any fee or nterest refUn<lS
                                                 you may have rece ved.
                   Case 2:20-cv-17849-MCA-LDW Document 1-1 Filed 12/02/20 Page 5 of 5 PageID: 17



         INTEREST CHARGES (CONTINUED)
         Your Annual Percentage Rate (APR) s the annua nterest rate on your account.
                                                          Annual                           Balance
         Balance Type                                   Percentage                       Subject To        Interest
                                                        Rate (APR)                      Interest Rate      Charges

         BALANCE TRANSFERS
           Ba ance Transfer                            17.49%(v)(d)                         -0-              -0-
                                                                                                                30 Days in Billing Period
         (v) = Var ab e Rate
         (d) = Da y Ba ance Method ( nc ud ng new transact ons)
         (a) = Average Da y Ba ance Method ( nc ud ng new transact ons)
         P ease see Informat on About Your Account sect on for the Ca cu at on of Ba ance Subject to Interest Rate, Annua Renewa Not ce, How to
         Avo d Interest on Purchases, and other mportant nformat on, as app cab e.




1',,ii
   I
